NO. 07-02-0413-CR
                                      NO. 07-02-0414-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                           PANEL C

                                      JUNE 3, 2003
                            ________________________________


                          JEREMIAH CASEY JONES, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE


                           _________________________________

           FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

            NOS. 83175 & 83178; HONORABLE CHARLES D. CARVER, JUDGE

                            _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                  MEMORANDUM OPINION


       On August 13, 2001, appellant Jeremiah Casey Jones pled guilty in two separate cases

to the offense of credit card abuse. Finding the evidence sufficient to support appellant’s pleas,

the trial court deferred findings of guilt and placed him on community supervision for a period of

four years. At a hearing on the State’s motions to revoke unadjudicated probation on July 26,

2002, appellant pled true to committing a new offense in violation of the terms of his community
supervision, and the trial court adjudicated him guilty and sentenced him to two concurrent 18

month sentences. In presenting these appeals, counsel for appellant filed an Anders brief in

support of motions to withdraw. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Based upon the rationale expressed herein, we affirm.


       In support of the motions to withdraw, counsel certifies she diligently reviewed the records

and, in her opinion, they reflect no reversible error or grounds upon which an appeal can be

predicated. Thus, she concludes the appeals are without merit. In the brief, counsel candidly

discusses why, under the controlling authorities, there is no error in the court's judgments. See

High v. State, 573 S.W.2d 807, 813 ( Tex.Cr.App. 1978). By the brief, the attorney also certifies

she provided appellant with a copy of the brief and advised him of his rights to review the records

and to file a pro se brief. To date, appellant has not availed himself of those rights.


       According to the records, appellant was granted deferred adjudication for two charges of

credit card abuse. On two separate occasions, administrative hearings were held regarding

numerous violations of the terms and conditions of community supervision. Shortly after the

second administrative hearing, the State filed motions to revoke in both cases alleging three

violations. Appellant pled to one of the allegations in each case, and the State abandoned the

others. The trial court granted the State’s motions, adjudicated appellant guilty, and assessed

as punishment a period of confinement in a state jail facility.


        At the outset, we note the Code of Criminal Procedure expressly denies a criminal

defendant the right to appeal from a trial court’s determination to adjudicate guilt. Tex. Code

Crim. Proc. Ann. art. 42.12, § (5)(b) (Vernon Supp. 2003); Connolly v. State, 983 S.W.2d 738,

                                                2
741 (Tex.Cr.App. 1999).     Thus, we have no jurisdiction to review the trial court’s order

adjudicating appellant guilty. However, we may review all of the proceedings conducted after the

adjudication of guilt on the original charge. See Olowosuko v. State, 826 S.W.2d 940, 942

(Tex.Cr.App. 1992).    Therefore, an appeal may be had to challenge the assessment of

punishment and pronouncement of sentence. Art. 42.12, § (5)(b).


       Generally, a penalty imposed within the range of punishment established by the

Legislature will not be disturbed on appeal. Flores v. State, 936 S.W.2d 478, 478-79 (Tex.App.--

Eastland 1996, pet. ref'd). Appellant was adjudicated guilty on two charges of credit card abuse,

a state jail felony with a range of punishment from 180 days to two years. Tex. Pen. Code Ann.

§§ 12.35(a), 32.31(b) (Vernon 2003). We find the trial court did not err in assessing as

punishment concurrent 18 month sentences on each case.


       Notwithstanding, we have made an independent examination of the entire record to

determine whether there are any arguable grounds which might support the appeals. See

Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988); Stafford v. State, 813

S.W.2d 503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel

that the appeals are without merit. Currie v. State, 516 S.W.2d 684 (Tex.Cr.App. 1974).


       Accordingly, counsel's motion to withdraw is granted, and the judgment of the trial court

is affirmed.


                                            Don H. Reavis
                                              Justice

Do not publish.

                                               3